Per Curiam.

This suit was similar to that of Maddox v. Miller, at this term (1), and involved the same questions ; except that a motion was made by the defendant, on the argument of a demurrer to his answer, to dismiss the case for want of jurisdiction, because the sums claimed in the three paragraphs of the complaint exceeded 1,000 dollars; which appears by the bill of exceptions to have been overruled for the reason that the demand in the conclusion of the complaint was within the jurisdiction of the Court. Short v. Scott, 6 Ind. R. 430.
The judgment is affirmed, with 10 per cent, damages and costs.

 Ante, 286.